Citation Nr: 0918519	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease (DJD) of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
temporomandibular joint disease (TMJ) for the period prior to 
March 18, 2008.

3.  Entitlement to a rating in excess of 10 percent for TMJ 
for the period beginning March 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a March 2005 rating decision issued 
by the Columbia, South Carolina VA Regional Office (RO).


FINDINGS OF FACT

1.  DJD of the right knee was not shown to be characterized 
by extension of the right leg that is limited to 30 degrees 
or more, ankylosis, or nonunion of the tibia and fibula.  
While some instability was shown, it was encompassed by the 
currently assigned 30 percent rating.  

2.  TMJ was not shown to be characterized by 
temporomandibular articulation with motion limited to an 
inter-incisal range of 30mm or less prior to March 18, 2008.  

3.  TMJ was shown to be characterized by temporomandibular 
articulation with motion limited to an inter-incisal range of 
approximately 25mm beginning March 18, 2008.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
DJD of the right knee have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5256-5263 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for TMJ for the period prior to March 18, 2008 have not been 
met. . 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.150, Diagnostic Code 9905 (2008).

3. The criteria for an evaluation of 20 percent, but no 
higher, for TMJ were met beginning March 18, 2008. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in October 2004, March 2006, and May 
2008.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in March 2006.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  The Veteran's claim 
was thereafter readjudicated in Supplemental Statements of 
the Case (SSOCs) dated in June 2007 and in July 2008.  Thus, 
the requirements of Dingess were satisfied.  

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

The Veteran sent a letter in May 2008 that provided the 
notice required by Vazquez-Flores.  This letter adequately 
informed the Veteran of the specific criteria necessary for 
increased evaluations for both his DJD of the right knee and 
his TMJ.  It also explained how VA assigns disability ratings 
with reference to the schedule of disabilities published at 
38 C.F.R. Part 4, explained the evidence that is considered 
by VA in determining the disability evaluation, and provided 
examples of the types of evidence the Veteran could submit in 
support of his claim.  The Veteran's claim was thereafter 
readjudicated in the July 2008 SSOC.  

The Board therefore concludes that appropriate notice has 
been given in this case.  

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service records, VA 
treatment records, private treatment records, and the 
statements of the Veteran and his representative.  VA 
examinations were provided in connection with this claim.  
For these reasons, the Board finds that the VA satisfied its 
duty to assist.   

Law and Regulations- General

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the  
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

DJD of the Right Knee

Law and Regulations - Knee Disorders

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008)

 
38 C.F.R. § 4.71, Plate 2 (2008)
Factual Background and Analysis

The Veteran contends that his right knee disability is 
productive of a greater degree of impairment than is 
encompassed by the currently assigned 30 percent rating.  The 
Veteran also contends that he should receive a separate 
rating for instability of his right knee.  

In November 2004, the Veteran underwent a VA joints 
examination.  At that time, he complained of pain, stiffness, 
and swelling of his right knee.  He stated that his knee gave 
way, and that he had popping and cracking of the knee.  He 
denied heat or redness.  He reported using a knee brace, 
particularly when he is active at his job.  He took Motrin 
(ibuprofen) for pain, and stated that he has had cortisone 
injections that provided temporary relief of his knee pain.  

Upon examination, the right knee had a 10-to-120 degree arc 
of motion without pain, and 0 degrees to 120 degrees with 
pain.  This range of motion was additionally limited by 
approximately 10 degrees of full extension with repetitive 
use.  There was crepitus, positive apprehension, positive 
medial patellofemoral ligament, positive joint line changes, 
and tenderness to palpation.  The ligaments of the knee were 
stable in all plains.  The examiner diagnosed arthrosis of 
the right knee, most significantly in the medial 
patellofemoral compartments.  

A VA physical examination of the right knee was performed in 
November 2005.  The Veteran reported that he had constant, 
moderate pain without stiffness, swelling, heat, redness, or 
locking.  His knee pain was aggravated by bending and 
lifting, which he stated caused instability and his knee 
would give out.  He stated that when this occurs it lasts for 
one or two days.  This impacted his activities of daily 
living, as he could not longer participate in sports.  He 
wore a knee brace. 

On objective examination, range of motion of the right knee 
was from 0 degrees to 80 degrees without pain, with an 
additional 2 degrees flexion with pain, actively.  The 
Veteran did not cooperate with the examiner's attempts to 
increase the right knee range of motion passively.  There was 
full extension of the knee without pain. The right knee range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner was unable to test for anterior, posterior, varus-
valgus laxity or McMurray sign because the Veteran did not 
cooperate with the testing, holding his knee in an extended, 
rigid position.  The examiner did not detect any crepitus, 
and there was no ballottement noted.  The diagnosis was mild 
DJD of the right knee.  The examiner stated that he could not 
explain the severe lack of range of motion of the right knee 
other than to say that the Veteran did not cooperate with the 
examination.  

On his appeal form dated in May 2006, the Veteran disputed 
the examiner's conclusion that the he failed to cooperate 
with the examination.  The Veteran stated that he was in too 
much pain to perform the requested motions.  

A VA physical examination of the right knee was performed in 
June 2006.  At that time, the Veteran reported constant 
stiffness, swelling, heat, and redness of the right knee 
after prolonged weight bearing or overuse activities.  He 
reported periodic sharp, dull pains every other day lasting 
two to three hours.  He also reported instability of the knee 
and giving way when he moves too quickly or goes up stairs.  
He stated that he used a knee brace and took Motrin 
(ibuprofen) for pain.  The Veteran reported that his symptoms 
were aggravated by prolonged standing, lifting, bending, 
prolonged sitting, and weather changes.  He denied flare ups.  
While the Veteran told the examiner that he had to give up 
his job as a police officer due to his right knee problems, 
he previously reported that he was fired for misconduct at 
the November 2005 VA examination.  He also told his 
psychiatrist in February 2006 that he had been fired for drug 
use. 

Upon examination, extension of the knee was limited to 20 
degrees, with end of range of motion pain present.  Flexion 
was limited to 100 degrees with end of range of motion pain 
present.  Right knee flexion increased to 130 degrees 
following repetitive use.  The range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The right knee was 
stable, but had a moderate amount of crepitus present.   

A VA physical examination of the right knee was performed in 
May 2007.  At that time, the Veteran complained of daily 
right knee pain accompanied by locking and instability.  He 
reported periodic swelling and stated that activity related 
flare-ups could last from 2 to 3 days.  He avoided prolonged 
sitting and running.  He was employed as a truck driver and 
reported that he had difficulty climbing up into his truck 
bed at work as well as difficulty shifting gears.  He wore a 
brace as needed.

Upon examination, the right knee had diffuse, non-tender bony 
swelling and a mild varus deformity.  There was full 
extension of the knee but flexion was limited to 100 degrees.  
All motion of the knee was painful, but was not additionally 
limited by repetitive use.  The drawer test was normal, but 
there was increased anterior-posterior laxity noted on the 
Lachman test.  The Veteran experienced knee pain on both 
varus and valgus stress.  The knee was mildly tender over the 
lateral joint line and there was marked crepitus throughout 
the range of motion.  However, the McMurray's test was 
normal.  An X-ray film of the right knee showed mild patellar 
spurring but no interval change.  The examiner diagnosed DJD 
of the right knee.

Private treatment records from 2003 show that the Veteran was 
treated for DJD of his right knee with Synvisc injections.  
He reported reinjuring his knee at work in July 2003.  There 
was significant chrondromalacia patella, but otherwise only 
mild to moderate degenerative changes of the knee.  There was 
no instability noted.  In December 2003, the right knee was 
noted to have full extension and 120 degrees of flexion.

The Veteran was also treated by VA for his right knee.  VA 
treatment records show complaints of right knee pain, treated 
with ibuprofen and a right knee brace.  A November 2007 VA 
outpatient treatment record noted complaints of right knee 
discomfort with walking and standing.  Objective examination 
if the right knee revealed no edema, mild swelling diffusely 
of the right knee joint with no joint line tenderness, and no 
laxity noted with varus or valgus stress.  

The evidence does not show that the Veteran meets the 
criteria for an increased evaluation for his DJD of the right 
knee.  Disabilities of the knee and leg are rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  There 
is no evidence that the Veteran has ankylosis, or that 
extension is limited to 30 degrees or greater, or nonunion of 
the tibia and fibula, as required to receive an evaluation 
greater than the currently assigned 30 percent rating. 

The Veteran avers that he should receive a separate rating 
for instability of his right knee.  A Veteran may receive 
separate ratings for instability and loss of range of motion 
of the same joint.  See VAGOPREC 23-97.  The Veteran's right 
knee disability is rated utilizing Diagnostic Code 5003-5261, 
which is applicable to limitation of extension.  A review of 
the several examinations of the knee reflect that the right 
knee was described as stable during the November 2004, and 
June 2006 VA medical examinations.  In May 2007, some laxity 
was noted, but the knee was not described as having recurrent 
subluxation or lateral instability.  In November 2007, the VA 
examiner described the right knee as having no laxity on 
varus or valgus stress.  While the Veteran complained of 
instability at his examinations, and utilized a knee brace, 
there was no objective evidence of instability.  Even during 
the May 2007 VA examination, while some laxity was noted, the 
knee was never described as unstable.  In November2007 no 
instability was described on evaluation.  In conclusion, a 
separate rating under Diagnostic Code 5257 is not merited.

The Board finds that the Veteran's right knee symptoms do not 
present such an exceptional disability picture as to render 
the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See 
also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the schedular evaluation 
is inadequate).  The Veteran's knee pain and level of 
functional impairment are contemplated in the currently 
assigned 30 percent rating.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, an increased rating for 
DJD of the right knee is denied.

TMJ

Law and Regulations

990
5
Temporomandibular articulation, limited motion 
of:
Rating

Inter-incisal range:

    0 to 10 mm
40

    11 to 20 mm
30

    21 to 30 mm
20

    31 to 40 mm
10

Range of lateral excursion:

    0 to 4 mm
10

Note: Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral 
excursion.
38 C.F.R. § 4.150, Diagnostic Code 9905 (2008)

Factual Background and Analysis

The Veteran claims he should receive a higher rating for his 
TMJ.  

The Veteran was examined with respect to this claim in 
November 2004.  At that time the Veteran was in Class I 
occlusion.  He was able to open his mouth without deviation 
and had nearly full opening movement, but some pain on 
opening.  The Veteran had an audible click on the left 
temporomandibular joint upon full opening.  He had pain to 
palpation in the bilateral, retrodiscal, bilateral temporalis 
and masseter muscles.  He reported fatigue and weakness upon 
continually chewing and masticating.  He had lateral 
excursive movements.  The examiner classified the Veteran's 
TMJ as moderate.  

The Veteran was reexamined in November 2005.  The examiner 
noted an audible popping in the right temporomandibular 
joint.  Upon opening, there was a 2mm to 3mm deviation to the 
right side that was indicative of discal impairment and 
internal derangement of the right temporomandibular joint.  
There was full movement on the left side.  The Veteran was 
able to fully open his mouth with the above noted 2-3mm 
deviation.  He had right retrodiscal pain on opening.  He was 
in Class I occlusion.  The examiner classified the Veteran's 
TMJ as moderate.  

The Veteran was next examined in April 2007.  At that time, 
he was in Class I occlusion and had full range of motion 
greater than 45mm on opening.  He had a deviation of the 
mandible to the left side of about 3mm on opening which was 
indicative of an anteromedial displacement of the meniscus.  
There was a popping sound on both sides. The Veteran also had 
bilateral retrodiscal pain, pain on chewing, and pain upon 
opening his mouth to a wide position.  The examiner 
classified the Veteran's TMJ as moderate.

The Veteran was reexamined on March 18, 2008.  At that time, 
the Veteran had severe muscle spasms to the temporal muscles 
bilaterally as well as the masseter and internal pterygoid 
bilaterally.  He had right and left retrodiscal pain.  He had 
limited motion of about 25mm on opening.  He had limited 
masticatory ability.  There was no deviation upon opening and 
the Veteran was in Class I occlusion.  The examiner 
classified the Veteran's TMJ as moderate to severe.

VA treatment records show that the Veteran complained of jaw 
pain on occasion.  

The criteria for an evaluation in excess of 10 percent were 
not met prior to March 18, 2008.  Prior to that time, there 
is no evidence of limited motion with an inter-incisal range 
of 30mm or less.  Additionally, application of a different 
diagnostic code would not yield a higher rating.  While the 
Veteran experienced some pain and fatigue with chewing, he 
did not present an exceptional or unusual disability picture 
so as to render the schedular rating inadequate.  Thun 11 
Vet. App. at 115.  The benefit of the doubt doctrine does not 
apply because the weight of the evidence is against the 
Veteran's claim.  See, e.g., Gilbert 1 Vet. App. at 55.

However, the March 18, 2008 VA examination documented limited 
motion of approximately 25mm and moderate to severe TMJ.  
Therefore, giving the benefit of the doubt to the Veteran, 
the criteria for an entitlement to a 20 percent evaluation, 
but no higher, were met for the period beginning March 18, 
2008

ORDER


Entitlement to a rating in excess of 30 percent for DJD of 
the right knee is denied.

Entitlement to a rating in excess of 10 percent for TMJ for 
the period prior to March 18, 2008 is denied.

Entitlement to a rating of 20 percent, but no higher, for TMJ 
for the period beginning March 18, 2008 is granted, subject 
to the regulations controlling disbursement of VA monetary 
benefits.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


